Citation Nr: 0943167	
Decision Date: 11/12/09    Archive Date: 11/17/09	

DOCKET NO.  04-40 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from August 1967 to August 
1969.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2007 at which time it was 
remanded for further development.  To the extent possible, 
the requested actions have been accomplished and the case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's active service included time with the 
United States Army, Pacific, in Thailand, from October 1968 
to August 1969.  His principal duty assignment there was as a 
light vehicle driver with the 21st Medical Depot.  There is 
no indication of service at any time within the territorial 
borders of the Republic of Vietnam, or any other circumstance 
under which the Veteran may have had exposure to Agent 
Orange.  

2.  Diabetes mellitus was first diagnosed in 2003, a time 
many years following service discharge, and there is no 
showing that the diabetes mellitus is related to the 
Veteran's military service in the late 1960's.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to 
include as due to exposure to herbicides, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§  3.102, 3.159, 
3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given due consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of the VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§  5103, 
5103A.  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  Those elements are:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

After reviewing the evidence of record, the Board concludes 
that the notice requirements of the VCAA have been 
essentially satisfied with respect to the issue on appeal.  
Letters dated as recently as December 2007 informed him of 
the general criteria to establish a claim for service 
connection.  He was also informed of the general obligation 
between VA and himself to obtain pertinent evidence and 
information.

VA has also taken appropriate action to comply with the duty 
to assist the Veteran.  It has contacted several offices, 
including the U.S. Army and Joint Services Records Research 
Center (JSRRC) in an attempt to substantiate claimed exposure 
to herbicides during service.  The Veteran's military 
personnel file has been obtained and associated with the 
claims folder.  

Pertinent Law and Regulations

A disability may be service connected if it results from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for Veterans' benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim will be 
denied only if a preponderance of the evidence is against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to such agent 
during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include Type II 
diabetes mellitus.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam [see 
38 C.F.R. § 3.309(e)], but must also determine whether his 
current disability is a result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the Veteran).

As noted above, in order for service connection to be 
granted, three elements must be satisfied:  (1) A current 
disability; (2) inservice incurrence of disease or injury; 
and (3) medical nexus.  

With respect to the first element, current disability, it is 
undisputed that the Veteran has been diagnosed with Type II 
diabetes mellitus.  Reference is made to a January 2004 
statement from an osteopath who stated the Veteran was a 
patient of his who was being treated for Type II diabetes 
which was diagnosed in July 2003.

Turning to the second element, inservice incurrence of a 
disease of injury, the Board will separately address disease 
and injury.

Concerning disease, there is no medical or other evidence of 
diabetes mellitus in service or for years following service 
discharge.  The Veteran's service treatment records are 
entirely silent as to any complaint, treatment, or diagnosis 
of diabetes mellitus.  Competent medical evidence of record 
indicates that the Veteran was initially diagnosed with 
diabetes mellitus in 2003, a time many years following 
service discharge.  This is long after the end of the one-
year presumptive period.  See 38 C.F.R. §§  3.307, 3.309(a).  
Accordingly, the second element to satisfy in granting 
service connection is not satisfied as to disease.  

With respect to inservice injury, the Veteran contends he was 
exposed to herbicides, specifically Agent Orange, while he 
was stationed in Thailand.  

As indicated above, a Veteran who served in the Republic of 
Vietnam during the Vietnam Era shall be presumed to have been 
exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Agent Orange exposure is presumed only 
for Veterans who actually served in the Republic of Vietnam.  
See Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 2008) 
(upholding VA's regulation and interpretation regarding 
service in Vietnam).  Essentially, "service in the Republic 
of Vietnam" includes service in the waters off shore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

A review of the evidence of record reveals no evidence to 
substantiate the Veteran's statements of exposure to Agent 
Orange.  The Board notes that the RO contacted the JSRRC 
(formerly the U.S. Armed Services Center for Research of Unit 
Records) requesting any evidence that the Veteran might have 
traveled from Thailand to Vietnam during his months of active 
service stationed in Thailand.  A communication from the 
JSRRC reflects that research was coordinated with the 
National Archives and Records Administration.  A copy of the 
1968 and 1969 unit histories of the 21st Medical Depot was 
reviewed.  The records did not document personnel from that 
unit traveled to the Republic of Vietnam.  Those were the 
only unit records available concerning the activities of the 
unit during the time period.  It was indicated that reference 
might be made to the Veteran's military personnel folder.  
(The Board notes that a review of the personnel records does 
not show or confirm that the Veteran ever was in Vietnam.)  
In other words, the JSRRC was not able to confirm the Veteran 
had exposure to herbicides, or to objectively verify any of 
the events the Veteran described.

Essentially, then, there is no objective evidence suggesting 
that the Veteran was ever exposed to Agent Orange.  The Board 
finds the Veteran's recent statements as to purported 
herbicide exposure in Thailand are not persuasive.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence or other evidence to support his 
claim, but he has failed to do so.  See 38 U.S.C.A. § 5107(a)  
(It is a claimant's responsibility to support a claim for VA 
benefits.)

For the reasons stated above, the Board finds that the second 
element of the asserted service connection claim is not 
satisfied, and the claim fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining element, that being medical nexus.  With respect to 
that element, diabetes mellitus is presumed to be service 
connected when a Veteran has had Agent Orange exposure.  See 
38 C.F.R. § 3.309(e).  However, as discussed above, in this 
case there is shown to be no Agent Orange exposure; thus, 
there is no presumed medical nexus.

With respect to Combee considerations, in the absence of an 
inservice incurrence of disease or injury, it follows that 
the medical nexus element is necessarily lacking as well.  In 
fact, the record is completely absent for any competent 
evidence of a medical nexus between the Veteran's currently 
diagnosed diabetes mellitus and his military service.

To the extent that the Veteran, or his representative, 
contends that a medical relationship exists between the 
Veteran's current diabetes mellitus and his military service, 
their opinions are entitled to no probative value.  As lay 
persons lacking in medical training and expertise, the 
Veteran and his representative cannot provide a competent 
opinion on a matter as complex as the etiology of diabetes 
mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Any statements submitted by the Veteran in support of 
his claim are not competent medical evidence and do not serve 
to establish a medical nexus.  Accordingly, the third element 
for service connection is not satisfied.

For the reasons and bases expressed above, the Board 
concludes that the evidence is against the claim of 
entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.  The benefit sought on 
appeal is denied.  


ORDER

The appeal is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


